LEHMAN, J.
The plaintiff sues for the nondelivery of certain goods which defendant accepted in Italy and agreed to transport to America under a written contract. This contract declares the value of the goods to be 145 lire. This valuation is an integral part of the contract, and the contract is based upon this representation. The plaintiff, having obtained a contract based upon this representation, should not in a suit for damage be permitted to show greater value.
Judgment should, therefore, be modified by fixing the damages at $28, and, as modified, affirmed without costs of appeal to either party. All concur.